United States Court of Appeals,

                            Fifth Circuit.

                            No. 96-30731.

             Michael FITZGERALD, Plaintiff-Appellant,

                                  v.

     SECRETARY, UNITED STATES DEPARTMENT OF VETERANS AFFAIRS,
Defendant-Appellee.

                            Sept. 5, 1997.

Appeal from the United States District Court for the Western
District of Louisiana.

Before JOLLY, DUHÉ and EMILIO M. GARZA, Circuit Judges.

     DUHÉ, Circuit Judge:

     Michael Fitzgerald appeals the district court's dismissal of

his Title VII suit for failure to exhaust administrative remedies.

We affirm.

                                  I

     Plaintiff-Appellant Michael Fitzgerald, a black male, was

employed as a pharmacy technician at a Department of Veterans

Affairs (the "VA") medical center in Shreveport, Louisiana. In the

spring of 1992, Fitzgerald was allegedly harassed at work by a

white female pharmacist.    Fitzgerald maintains that the pharmacist

uttered racial slurs about him; ordered him to perform job-related

tasks that had already been completed;      and falsely accused him of

putting his hands around her throat, threatening to kill her, and

shooting another co-worker's house with a firearm.

     Fitzgerald filed a formal complaint of discrimination with the

director of the VA medical center in Shreveport.     After conducting


                                  1
an investigation into Fitzgerald's claims, the VA, in December

1992, sent Fitzgerald a "certified offer of full relief" pursuant

to 29 C.F.R. §§ 1614.107(h), 1614.501.             In the offer of full

relief, the VA promised to:      (1) provide Fitzgerald with "a fair

and equitable work environment free from harassment or any other

discrimination"; (2) ensure that Fitzgerald would not have to work

on the same shift as his harasser;       and (3) formally discipline

Fitzgerald's harasser.    Notably, the offer of full relief did not

contain any offer of compensatory damages.

      Fitzgerald did not accept the agency's offer of relief, and

pursuant to 29 C.F.R. § 1614.107(h), the VA subsequently dismissed

his complaint. After the Equal Employment Opportunity Commission's

("EEOC") Office of Federal Operations affirmed the VA's dismissal,

Fitzgerald filed suit.

      The magistrate judge analyzed the VA's settlement offer and

concluded that it was, in fact, an offer of full relief because:

(1)   Fitzgerald   received     injunctive    relief    that   effectively

eliminated the harassment, and (2) compensatory damages were not

available to federal employees under Title VII. The magistrate

judge thus recommended that Fitzgerald's complaint be dismissed

because the rejection of an offer of full relief constitutes a

failure to exhaust administrative remedies, which is a necessary

prerequisite to filing a civil suit.     See Francis v. Brown, 58 F.3d
191, 192-93 (5th Cir.1995);      Wrenn v. Secretary, Dep't of Veterans

Affairs, 918 F.2d 1073, 1078 (2d Cir.1990).            The district court

agreed, and   dismissed   the    suit.   In   an    unpublished   opinion,


                                    2
however, we reversed the judgment of the district court because

compensatory damages are generally available to Title VII claimants

for conduct occurring after the effective date of the Civil Rights

Act of 1991, as is the case here.           See Fitzgerald v. Brown, 58 F.3d
636 (5th Cir.1995) (table) (citing Landgraf v. USI Film Prods., 511
U.S. 244, 247-49, 114 S. Ct. 1483, 1488, 128 L. Ed. 2d 229 (1994)).

     On remand, the district court again dismissed the suit.                  The

court   reasoned     that   even   though    compensatory     damages   may   be

available to Title VII claimants during the administrative process,

Fitzgerald never asked for such damages during the administrative

stage   of   his    case.    Because   it     found   that   Fitzgerald   never

petitioned the VA or the EEOC for compensatory damages, the court

again concluded that the VA's offer fully responded to Fitzgerald's

claims and was thus an offer of full relief.                 It therefore held

that Fitzgerald's rejection of an offer of full relief constituted

failure to exhaust his administrative remedies.                See Francis, 58
F.3d at 193;       Wrenn, 918 F.2d at 1078.       Fitzgerald appeals.

                                       II

                                       A

        Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., prohibits discrimination on the basis of

race, color, religion, sex, or national origin in federal and

private employment. Title VII grants an aggrieved federal employee

the right to file suit in federal district court, see 42 U.S.C. §

2000e-16(c), but before bringing suit, an employee must exhaust his

administrative remedies against his federal employer. See Francis,


                                       3
58 F.3d at 192;    Brown v. General Servs. Admin., 425 U.S. 820, 832-

33, 96 S. Ct. 1961, 1967-68, 48 L. Ed. 2d 402 (1976).              If a federal

employee fails to exhaust his administrative remedies, the district

court cannot adjudicate the employee's Title VII claim. See Porter

v. Adams, 639 F.2d 273, 276 (5th Cir.1981) (noting that exhaustion

is "an absolute prerequisite" to suit under § 2000e-16);             Edwards

v. Department of the Army, 708 F.2d 1344, 1346 (8th Cir.1983).

       Under the purview of Title VII, the EEOC has promulgated

regulations designed to resolve claims of discrimination at the

administrative level;       these regulations set forth procedures by

which federal employees must pursue charges of discrimination.

Federal   employees      claiming   illegal    discrimination    need   first

consult with an EEO counselor within the employing agency.              See 29

C.F.R. § 1614.105(a).       If the EEO counselor is unable to resolve

the matter informally, the counselor notifies the employee of his

right to file a formal administrative complaint with the employing

agency. See id. § 1614.105(d). After investigating the complaint,

the employing agency may attempt to settle the matter by making an

offer of "full relief" to the complainant. See id. §§ 1614.107(h),

1614.501.   Full relief may include, "but need not be limited to,"

nondiscriminatory     placement     with   back   pay   and   interest,   the

elimination   of   any    discriminatory      practices,   cancellation    of

unwarranted personnel action, and full opportunity to participate

in the employee benefit previously denied.         See id. § 1614.501(a),

(c).

       If the complaining employee refuses to accept an offer that


                                      4
has been certified as an offer of "full relief" by the EEOC, the

employing agency must dismiss the employee's complaint.                    See id. §

1614.107(h).       The employee may then seek EEOC review of the

dismissal, see id. § 1614.401, and may also bring suit in federal

district court.       See 42 U.S.C. § 2000e-16(c);                 29 C.F.R. §§

1614.408.    If,   upon    de   novo    review,   the    district     court    also

concludes that the agency's offer constitutes full relief, then the

court     must   dismiss    the    complaint      for    failure      to    exhaust

administrative remedies.           See Francis, 58 F.3d at 193 & n. 1

("Therefore, we hold that a federal employee fails to exhaust his

administrative remedies when he rejects a settlement offer for full

relief on the specific claims he asserts.").

                                         B

     On    appeal,   Fitzgerald        contends   that   the   VA's    settlement

proposal was not an offer of full relief because it did not offer

him compensatory damages for emotional injuries that allegedly led

to his hospitalization.           Although Fitzgerald recognizes that he

never specifically asked the VA or the EEOC for compensatory

damages, he argues that Title VII claimants can obtain compensatory

damages for emotional injuries only in actions brought in federal

district court, not in administrative proceedings.                  He therefore

maintains that he cannot be faulted for failing to ask the VA for

compensatory damages because it is beyond the power of the VA to

offer such.      Cf. Marsh v. Jones, 53 F.3d 707, 710 (5th Cir.1995)

(holding that state prisoner seeking only monetary damages in §

1983 suit need not exhaust administrative remedies pursuant to §


                                         5
1997e if such remedies do not provide for the award of monetary

relief).      Fitzgerald also contends that it would be fundamentally

unfair to require employees, who are often unassisted by counsel

during     the       administrative    process,          to    bear      the    burden    of

specifically pleading for damages.                   We find neither contention

persuasive.

                                             1

        Although no federal circuit court has addressed the issue, we

hold that administrative agencies may offer compensatory damages

for emotional injury to federal employees pursuing a Title VII

claim.    A textual analysis of Title VII supports our view.                           Title

42   U.S.C.      §    1981a(a)(2)     provides       that      a   party       may   recover

compensatory damages against an employer in an "action" brought

pursuant to 42 U.S.C. §§ 2000e-5 or 2000e-16.                            See 42 U.S.C. §

1981a(a)(2).          Nowhere does Title VII define whether the term

"action"    refers       to   a   district       court     suit,    an    administrative

proceeding, or both.          Regardless, the text of Title VII's remedial

provisions demonstrates that compensatory damages are available in

administrative proceedings.              First, § 2000e-16(a) is a broad

anti-discrimination provision prohibiting discrimination in federal

employment. See id. § 2000e-16(a). Section 2000e-16(b) grants the

EEOC wide-ranging authority to enforce the anti-discrimination

provisions       of    subsection     (a)        through      "appropriate       remedies,

including reinstatement or hiring of employees with or without back

pay."    See id. § 2000e-16(b).              That subsection also directs the

EEOC to "effectuate the policies of this section, and ... issue


                                             6
such rules, regulations, orders and instructions as it deems

necessary and appropriate to carry out its responsibilities under

this section."    Id. We think that this mandate, as described in §

2000e-16(b), is sufficiently broad to allow the EEOC to offer—or to

certify or approve an administrative agency's offer of full relief

that includes compensatory damages for emotional injuries.                        In

addition to specifically authorizing back pay, which is a form of

compensatory    damages,     the    statute       charges   the    EEOC   to   adopt

measures that it deems "necessary and appropriate." When a federal

employee suffers harm that may be remedied by compensatory damages,

it is certainly necessary and appropriate for the EEOC to grant

such relief.     Given that the purpose of Title VII is to make

injured claimants whole, see Albemarle Paper Co. v. Moody, 422 U.S.
405, 419, 95 S. Ct. 2362, 2372, 45 L. Ed. 2d 280 (1975), we do not

believe that Congress would have created an administrative process

capable of providing only partial relief.

      Moreover, to hold that compensatory damages are available

only in civil actions brought in federal district court would be

antithetical to the exhaustion requirement.                 Congress created the

EEOC and established administrative procedures so that aggrieved

employees could "settle disputes through conference, conciliation,

and persuasion" before they are permitted to file lawsuits.                       See

Alexander v. Gardner-Denver Co., 415 U.S. 36, 44, 94 S. Ct. 1011,

1017, 39 L. Ed. 2d 147   (1974).         If   complainants      could   receive

compensatory    damages      only   in   district      court,      they   would   be

encouraged    either   to    "intentionally        bypass    the   administrative


                                         7
process and go straight to district court or perfunctorily go

through the administrative process and then seek judicial review to

obtain full relief."        McAdams v. Reno, 858 F. Supp. 945, 951

(D.Minn.1994) (finding that compensatory damages are available in

administrative proceedings), aff'd on other grounds, 64 F.3d 1137

(8th Cir.1995).

      Our holding is also consistent with the practice of the EEOC,

which specifically held that compensatory damages are available in

administrative proceedings.         See Jackson v. United States Postal

Service, EEOC Appeal No. 01923399 (Nov. 12, 1992).               We afford

considerable weight and deference to an agency's interpretation of

a statute it administers if Congress has not spoken directly to the

precise    question   at   issue.      See   Iredia   v.   Immigration   and

Naturalization Serv., 981 F.2d 847, 848 (5th Cir.1993) (citing

Chevron, U.S.A. Inc. v. Natural Resources Defense Council, Inc.,

467 U.S. 837, 844-45, 104 S. Ct. 2778, 2782-83, 81 L. Ed. 2d 694

(1984)).   Moreover, citing Jackson, the EEOC has repeatedly stated

that an administrative agency may offer compensatory damages to

Title VII claimants.       See, e.g., Johnson v. Department of the

Treasury, EEOC Appeal No. 01966242, 1997 WL 377519 (Jul. 1, 1997);

Price v. United States Postal Serv., EEOC Appeal No. 01945860, 1996
WL 600763 (Oct. 11, 1996);     Reesey v. Department of the Army, EEOC

Appeal No. 01953812, 1995 WL 702369 (Nov. 9, 1995);               Coger v.

Department of Veterans Affairs, EEOC Appeal No. 01941390, 1995 WL
80077 (Feb. 21, 1995);      Sussman v. Department of Health and Human

Servs., EEOC Appeal No. 01941579, 1994 WL 733870 (Jul. 29, 1994);


                                      8
Haynes v. United States Postal Serv., EEOC Appeal No. 01922811,

1993 WL 762904 (Dec. 14, 1993).

                                     2

       Having held that compensatory damages are available in

administrative proceedings, we turn to the question whether the

VA's settlement offer constituted full relief.                  We review this

question de novo.      See Francis, 58 F.3d at 193 n. 1.

       In Francis v. Brown, we held that a "federal employee fails

to exhaust his administrative remedies when he rejects a settlement

offer for full relief on the specific claims he asserts." 58 F.3d

at   193   (emphasis   added).     Implicit       in   our   holding    is     the

proposition that a settlement offer is one of full relief if it

adequately    resolves   the   particular    claims      that    an   aggrieved

employee asserts.        The   employee   bears    the   initial      burden   of

notifying his employing agency of the specific relief sought, and

here again, we emphasize that a complainant may only receive relief

for that which he asks.          Indeed, it would be contrary to the

purpose of the exhaustion requirement to allow a claimant to pursue

a claim in district court that he failed to raise during the

administrative investigation.       The exhaustion doctrine requires a

good faith effort by the aggrieved employee to provide all relevant

and available information to the investigating agency.                See Munoz

v. Aldridge, 894 F.2d 1489, 1492-93 (5th Cir.1990). Administrative

agencies should not be forced to guess at the relief sought.

       We note that the employee need not present his claim for

compensatory damages in a legal or technical manner.                   He must,


                                     9
however, inform the employing agency or the EEOC of the particular

facts   of   the   case   that   demonstrate       that   he   has    suffered    an

emotional    and/or    mental    injury     that   requires    the     payment    of

compensatory damages to make him whole.             Such facts obviously must

demonstrate more than the mere fact of forbidden discrimination or

harassment.    We do not seek to place an undue burden on Title VII

claimants, who often proceed pro se during the administrative

investigation.     Even a pro se claimant, however, should recognize

the importance of informing the employing agency or the EEOC of the

pertinent facts of his complaint and injury.               Once the agency is

put on notice of facts that may justify an award of compensatory

damages, the burden shifts to the employing agency to investigate

the claim for compensatory damages.            For example, if the claimant

notifies the agency that he was hospitalized as a result of illegal

harassment, then an offer of full relief must either offer to

reimburse the employee for the damages sustained or otherwise

explain why damages are not being offered.

        In the instant case, Fitzgerald had numerous opportunities to

inform the VA or the EEOC of any damages that he had sustained, but

he repeatedly failed to do so.         His first opportunity arose when he

filed his formal complaint of discrimination with the VA. In this

handwritten    form,      Fitzgerald    briefly     described        the   acts   of

discrimination that he had faced and indicated that he sought a

"complete investigation, and appropriate action taken."                    Nowhere

did Fitzgerald mention that he had suffered emotional injuries

resulting in hospitalization, and he did not request any form of


                                       10
monetary compensation.

     After investigation, the VA mailed to Fitzgerald a certified

offer of full relief.     As stated in the offer, the VA promised to:

(1) provide Fitzgerald with a "fair and equitable work environment"

free from discrimination;     (2) ensure that Fitzgerald would not be

assigned to work on the same shift as the harasser;                    and (3)

formally   discipline   the   harasser.      It   did    not   offer   to   pay

Fitzgerald any form of monetary compensation.            Further, the offer

informed Fitzgerald that if he refused to accept the offer within

30 days, his complaint would be dismissed. Notably, Fitzgerald was

also advised that he could call the director of the medical center

to discuss the offer of relief.         The record contains no evidence

that Fitzgerald ever made such a call.

     After Fitzgerald failed to respond to the offer of full relief

within 30 days, the VA informed him of its final decision to

dismiss his complaint.        In this missive, the VA also advised

Fitzgerald that he had the right to appeal the VA's decision to

dismiss his claim.      After Fitzgerald filed his notice of appeal,

the EEOC informed him of his right to file any statement or other

material in support of the appeal.        The record indicates, however,

that Fitzgerald filed his appeal without comment.                 Again, we

emphasize that Fitzgerald had the opportunity to inform the EEOC as

to why the certified offer of full relief was inadequate, but he

failed to do so.

     The   EEOC   decision    affirming    the    VA's   dismissal     of   the

complaint also apprised Fitzgerald that the EEOC might reconsider


                                   11
its decision        if   Fitzgerald     were   to   submit   a   written   request

containing argument or evidence tending to establish, inter alia,

that:     "[n]ew and material evidence is available that was not

readily available when the previous decision was issued;" or "the

previous decision involved an erroneous interpretation of law,

regulation or material fact...."               The record does not show that

Fitzgerald requested reconsideration.

         As we noted in Francis, 58 F.3d at 193, a claimant "is not

entitled to relief outside the scope of his claim."                   Our review of

the record discloses that Fitzgerald made no effort to notify

either the VA or the EEOC of the particular circumstances of his

Title VII     claim      that   might   warrant     an   offer   of   compensatory

damages.      The    VA's   settlement     offer    fully    disposed     of   those

concerns actually presented by Fitzgerald, and as such, it was an

offer of full relief. Because Fitzgerald rejected an offer of full

relief, he has failed to exhaust his administrative remedies, see

Francis, 58 F.3d at 193, and we affirm the district court's order

dismissing his civil suit.1

     1
      Fitzgerald asserts on appeal that the VA and the EEOC were
aware that he had been hospitalized as a result of the
harassment. The record, however, discloses no such evidence. In
his brief, Fitzgerald is unable to cite to any portion of the
record that indicates that the investigating agencies were aware
of his damages. In oral argument, Fitzgerald points only to the
affidavit of Shirley Carson, a medical center nurse assistant who
represented Fitzgerald during the administrative process. In
this affidavit, Carson states the following:

            I attended a meeting that Mr. Robert Dawson (the
            Medical Center Director) and Mr. Fitzgerald attended.
            In the meeting, the Director discussed Mr. Fitzgerald's
            EEO complaint and offered relief to Mr. Fitzgerald.
            Mr. Fitzgerald did not tell the Director that Mr.

                                         12
                                     III

        Fitzgerald also appeals the district court's denial of his

motion to amend his complaint to include state-law claims against

the pharmacist who allegedly harassed him. We review the denial of

a motion to amend the complaint for abuse of discretion.        See Baker

v. Putnal, 75 F.3d 190, 196 (5th Cir.1996).        The magistrate judge

recommended denying Fitzgerald's motion because it was filed long

after Louisiana's one-year prescription period for tort actions.

See La. Civ.Code art. 3492.     We agree.

        First, Fitzgerald's contention that the pharmacist's actions

constituted a continuing tort that interrupted the limitations

period are without merit because he does not allege that the

pharmacist continued her racist and harassing behavior at any point

after   May    1992.    Fitzgerald   also   contends   that   because   the

Secretary and the pharmacist are solidary obligors, his filing of


              Fitzgerald wanted money as compensation for the
              harassment. After the meeting, Mr. Fitzgerald told me
              he wanted money as compensation. Mr. Fitzgerald told
              me he did not believe it was his responsibility to ask
              for money. He said it was the duty of the Medical
              Center Director to offer money. I told no one he
              wanted compensatory damages. Mr. Fitzgerald told no
              one in my presence that he wanted compensatory damages.

     This affidavit does not demonstrate that the VA or EEOC
     investigators knew that Fitzgerald sought monetary damages;
     in fact, it is telling evidence to the contrary. Further,
     even if we were to assume, for the sake of argument, that
     someone in the VA knew that Fitzgerald had been hospitalized
     as a result of his harassment, we recently held that "a
     plaintiff who cooperates during the investigation of her
     informal complaint but refuses to cooperate after filing a
     formal complaint" may not rely on her cooperation during the
     informal investigation to satisfy the exhaustion
     requirement. See Barnes v. Levitt, 118 F.3d 404, 409-10
     (5th Cir.1997).

                                     13
the administrative claim against the Secretary within one year of

the   tortious      conduct   interrupts            prescription      against       the

pharmacist.      See La. Civ.Code art.              1799 ("The interruption of

prescription against one solidary obligor is effective against all

solidary obligors and their heirs.").                  As the magistrate judge

noted, however, even assuming, arguendo, that the Secretary and the

pharmacist are solidary obligors, Fitzgerald points to no authority

for the proposition that the filing of an administrative complaint

against the Secretary interrupts the prescription period.                     See La.

Civ.Code art. 3462 (stating that prescription is interrupted when

"the obligee commences action against the obligor, in a court of

competent jurisdiction and venue" (emphasis added)).

       Finally, Fitzgerald argues that by making an offer of full

relief, the VA "acknowledged" his claims, thereby interrupting the

prescription period.       See La. Civ.Code art. 3464.               The Louisiana

courts have repeatedly held, however, that an offer to settle a

disputed   claim    should    not    be    deemed      an    acknowledgment       that

interrupts    prescription     pursuant        to    art.     3464   unless    it   is

unconditional      and   admits     liability.          See,    e.g.,     Wright     v.

Louisiana-Pacific Corp., 662 So. 2d 853, 856 (La.Ct.App.1995).                        In

this case, the VA does not admit liability, for it has never

acknowledged that discrimination occurred.

      Therefore, we conclude that the district court did not abuse

its   discretion    in   denying     Fitzgerald's           motion   to   amend     his

complaint.

                                          IV


                                          14
     For   the   foregoing   reasons,   the   district   court's   order

dismissing Fitzgerald's suit is affirmed.

     AFFIRMED.




                                  15